      Case 2:19-cv-00328-JAM-DB Document 83 Filed 05/29/20 Page 1 of 4


 1   MICHAEL J. PIETRYKOWSKI, (SBN:118677)
     mpietrykowski@gordonrees.com
 2   GORDON & REES LLP
     1111 Broadway, Suite 1700
 3   Oakland, California 94607
     Telephone: (510) 463-8600
 4   Facsimile: (510) 984-1721

 5   JOHN T. WILLIAMS, (pro hac vice)
     jwilliams@hww-law.com
 6   JASON H. NASH, (pro hac vice)
     jnash@hww-law.com
 7   CRAIG W. MANDELL, (pro hac vice)
     cmandell@hww-law.com
 8   HINKHOUSE WILLIAMS WALSH LLP
     180 North Stetson Avenue, Suite 3400
 9   Chicago, Illinois 60601
     Telephone: (312) 784-5400
10   Facsimile: (312) 784-5499
11   Attorneys for Defendant
     APOGENT TECHNOLOGIES INC.
12

13                             UNITED STATES DISTRICT COURT

14                           EASTERN DISTRICT OF CALIFORNIA

15

16   JAMES REID and CANDICE REID,                  Case No. 2:19-cv-00328

17                    Plaintiffs,                  STIPULATION AND ORDER TO
                                                   CONDUCT PLAINTIFFS’
18          v.                                     DEPOSITION OF DEFENDANT
                                                   APOGENT TECHNOLOGIES INC.’S
19   CRANE CO., et al.                             PERSON(S) MOST
                                                   KNOWLEDGEABLE AND
20                    Defendants.                  CUSTODIAN(S) OF RECORDS AFTER
                                                   JUNE 1, 2020
21

22

23

24

25

26

27

28

                                                                      Case No.: 2:19-cv-00328
     STIPULATION TO CONDUCT PLAINTIFFS’ DEPOSITION OF DEFENDANT APOGENT TECHNOLOGIES
     INC.’S PERSON MOST KNOWLEDGEABLE AFTER JUNE, 1, 2020
      Case 2:19-cv-00328-JAM-DB Document 83 Filed 05/29/20 Page 2 of 4


 1         Plaintiffs JAMES REID and CANDICE REID (collectively, “Plaintiffs”) and Defendant

 2 APOGENT TECHNOLOGIES INC. (“Apogent”), by and through their respective attorneys,

 3 HEREBY STIPULATE AS FOLLOWS:

 4      1. Plaintiffs served on May 7, 2020 their notice of deposition of Apogent’s Person(s) Most

 5         Knowledgeable and Custodian(s) of Records (“corporate representative(s)”), with an

 6         accompanying request for documents, and scheduled said deposition to occur on May 21,

 7         2020.

 8      2. Apogent requires additional time to comply with Plaintiffs’ deposition notice given the

 9         current COVID-19 public health crisis and the resulting “shelter-in-place” orders.
10      3. Pursuant to this Court’s December 26, 2019, Order Continuing Trial and Extending Pre-
11         Trial Deadlines, fact discovery closes on June 1, 2020. Doc. 72.
12      4. Plaintiffs and Apogent agree that Plaintiffs’ deposition of Apogent’s corporate
13         representative(s) may proceed after the June 1, 2020, close of fact discovery. Plaintiffs may
14         file a motion to compel, if necessary and in compliance with Local Rule 251(b), no later than
15         twenty (20) days after the deposition of Apogent’s corporate representative(s) concludes. If
16         Plaintiffs’ deadline to file a motion to compel falls on a weekend or holiday, Plaintiffs’
17         deadline to file a motion to compel shall extend to the next court day.
18      5. Plaintiffs and Apogent may supplement their expert witness reports as they pertain to
19         Apogent after the July 1, 2020 deadline for expert witness disclosures but no later than thirty
20         (30) days after the deposition of Apogent’s corporate representative(s) concludes. Plaintiffs
21         and Apogent may supplement their expert witness reports within fourteen (14) days after the
22         aforementioned supplemental expert witness reports pertaining to Apogent are served. To
23         accommodate all expert witness deadlines herein, Plaintiffs and Apogent agree that the
24         testimony of Apogent’s corporate representative(s) may be used for the purposes of expert
25         reports should the deposition(s) not conclude in a single day.
26      6. This stipulation shall not affect or extend the trial date or any of the other pre-trial deadlines
27         set forth in this Court’s December 26, 2019 Scheduling Order. Doc. 72.
28
                                                       2
     STIPULATION TO CONDUCT PLAINTIFFS’ DEPOSITION OF DEFENDANT APOGENT TECHNOLOGIES
     INC.’S PERSON MOST KNOWLEDGEABLE AFTER JUNE, 1, 2020
      Case 2:19-cv-00328-JAM-DB Document 83 Filed 05/29/20 Page 3 of 4


 1      7. Counsel for Plaintiffs and Apogent will meet and confer on a date in June 2020, on which

 2         the deposition at issue may proceed.

 3   DATED:                                       HINKHOUSE WILLIAMS WALSH LLP and
                                                  GORDON & REES, LLP
 4
                                                   /s/ Craig W. Mandell
 5                                                JOHN T. WILLIAMS (admitted pro hac vice)
                                                  jwilliams@hww-law.com
 6                                                JASON H. NASH (admitted pro hac vice)
                                                  jnash@hww-law.com
 7                                                CRAIG W. MANDELL (admitted pro hac vice)
                                                  cmandell@hww-law.com
 8                                                180 North Stetson Avenue, Suite 3400
                                                  Chicago, Illinois 60601
 9                                                Telephone: (312) 784-5400
                                                  Facsimile: (312) 784-5499
10
                                                  MICHAEL J. PIETRYKOWSKI (SBN:118677)
11                                                mpietrykowski@gordonrees.com
                                                  1111 Broadway, Suite 1700
12                                                Oakland, California 94607
                                                  Telephone: (510) 463-8600
13                                                Facsimile: (510) 984-1721
14                                                Attorneys for Defendant Apogent Technologies Inc.
15

16   DATED:                                       BRAYTON PURCELL LLP
17                                                /s/ Kimberly J. Chu (as authorized on 5/28/2020)
                                                  KIMBERLY J. CHU (SBN:206817)
18                                                kchu@braytonlaw.com
                                                  222 Rush Landing Road
19                                                P.O. Box 6169
                                                  Novato, California 94948-6169
20                                                Telephone: (415) 898-1555
                                                  Facsimile: (415) 898 1247
21
                                                  Attorneys for Plaintiffs James Reid and Candice
22                                                Reid
23

24

25

26

27

28
                                                      3
     STIPULATION TO CONDUCT PLAINTIFFS’ DEPOSITION OF DEFENDANT APOGENT TECHNOLOGIES
     INC.’S PERSON MOST KNOWLEDGEABLE AFTER JUNE, 1, 2020
      Case 2:19-cv-00328-JAM-DB Document 83 Filed 05/29/20 Page 4 of 4


 1 IS SO ORDERED, having considered the above Stipulation, that:

 2
        1. The deposition of Apogent’s Person(s) Most Knowledgeable and Custodian(s) of Records
 3
           may proceed after the June 1, 2020, close of fact discovery. Plaintiffs may file a motion to
 4
           compel, if necessary and in compliance with Local Rule 251(b), no later than twenty (20)
 5
           days after the deposition of Apogent’s corporate representative(s) concludes. If Plaintiffs’
 6
           deadline to file a motion to compel falls on a weekend or holiday, Plaintiffs’ deadline to file
 7
           a motion to compel shall extend to the next court day.
 8
        2. Plaintiffs and Apogent may supplement their expert witness reports as they pertain to
 9
           Apogent after the July 1, 2020 deadline for expert witness disclosures but no later than thirty
10
           (30) days after the deposition of Apogent’s corporate representative(s) concludes. Plaintiffs
11
           and Apogent may supplement their expert witness reports within fourteen (14) days after the
12
           aforementioned supplemental expert witness reports pertaining to Apogent are served. To
13
           accommodate all expert witness deadlines herein, the testimony of Apogent’s corporate
14
           representative(s) may be used for the purposes of expert reports should the deposition(s) not
15
           conclude in a single day.
16
        3. This order shall not affect or extend the trial date or any of the other pre-trial deadlines set
17
           forth in this Court’s December 26, 2019 Scheduling Order. Doc. 72.
18
        4. Counsel for Plaintiffs and Apogent shall meet and confer on a date in June 2020, on which
19
           the deposition at issue may proceed.
20

21

22 DATED: May 28, 2020                            /s/ John A. Mendez

23                                                Hon. John A. Mendez
                                                  United States District Court Judge
24

25

26

27

28
                                                      4
     STIPULATION TO CONDUCT PLAINTIFFS’ DEPOSITION OF DEFENDANT APOGENT TECHNOLOGIES
     INC.’S PERSON MOST KNOWLEDGEABLE AFTER JUNE, 1, 2020
